Citation Nr: 0620297	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-40 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left (major) ulnar styloid process, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from August 
16, 1981 to November 24, 1981.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in March 2004, which granted an increased 
rating of 10 percent.  The veteran appealed for an even 
higher evaluation.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in August 
2005, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected residuals of left (major) 
wrist injury are presently characterized by dorsiflexion 
ranging from 0 to 60 degrees, with flexion ranging from 0 to 
70 degrees, and no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of a fracture of the left 
(major) ulnar styloid process are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5215 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2004 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and a hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that his left wrist condition should be 
rated higher.  He argues his condition is manifested with 
pain, loss of strength, limited motion, and tingling.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, including those 
raised at his August 2005 hearing; service medical records; 
VA medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate a claim for service connection, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).

The veteran's disability is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  That Diagnostic Code provides 
that limitation of motion of the wrist to less than 15 
degrees of dorsiflexion or where palmar flexion is limited in 
line with the forearm, warrants a 10 percent evaluation.  
This is the maximum evaluation assignable under this Code.

To warrant a higher evaluation for wrist impairment, the 
evidence must show ankylosis.  Ankylosis is defined as 
immobility of a joint.  See Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  Under Diagnostic Code 5214, a 30 percent 
evaluation is warranted for favorable ankylosis of the wrist 
of the major upper extremity.  A 40 percent evaluation is 
warranted for ankylosis in any other position other than 
favorable, unfavorable or extremely unfavorable.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the wrist of the major upper extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under diagnostic code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

In the instant case, the Board finds that the veteran does 
not meet or more nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected left wrist 
fracture residuals.

The veteran's range of motion at the time of his January 2004 
VA examination consisted of dorsiflexion restricted to 60 
degrees, palmar flexion limited to 70 degrees, ulnar 
deviation limited to 30 degrees and radial deviation limited 
to 20 degrees.  Clearly, the range of motion described above 
reveals that the veteran's left wrist is not ankylosed.  
Thus, an increased rating under Diagnostic Code 5214 is not 
warranted.

The Board acknowledges that the VA examination revealed 
decreased grip strength and decreased finger strength in his 
left hand.  Moreover, at his August 2005 hearing, the veteran 
described moderately severe pain, pain during wrist movement, 
difficulty lifting weighted objects, some fatigue, a loss of 
strength, tenderness, and soreness.  However, these 
complaints and findings serve to support the 10 percent 
rating assigned, as the veteran's limitation of motion is 
substantially greater than that required for a 10 percent 
rating under Diagnostic Code 5215, and without those 
complaints, would be noncompensable.  

As noted, the veteran is already receiving the maximum 
schedular evaluation under the applicable criteria.  The 
Board has also considered the issue of whether the veteran's 
service-connected left wrist ulnar styloid fracture residuals 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996).  The veteran is gainfully employed and 
testified that he has lost no days from work due to his left 
wrist.  There is no objective evidence that symptoms from 
this condition result in interference with employment beyond 
that contemplated by the Schedule.  See 38 C.F.R. § 4.1.  
Additionally, there is no evidence of hospitalization for 
this condition.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left ulnar styloid process, currently 
evaluated as 10 percent disabling, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


